DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment filed on 12/16/2021 has been entered. As indicated in the amendment: claim 1, 2, 4 13, and 17 are amended. Claims 1 -22 are currently pending. Applicant’s Arguments/remarks are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8, 12 and 17 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchoine et al. (US 2018/0050421 A1), herein after called Marchoine in view of Stol (US 4580026 A), herein after called Stol.
Regarding claim 1, Marchoine discloses a laser processing head (a hybrid laser cladding system 29, FIG. 4), comprising:
 connected to the power source, the power source configured to generate a current to flow through an electrode wire between the first contact point and the second contact point arranged within the laser processing head to heat a portion of the electrode wire between the first and second contact points (a hot wire power supply 48, arranged within hybrid laser cladding system 29,  in connection with the cladding head 30 to preheat the wire(s) 38 by resistive heating, ( 0027, FIG. 4), this implicitly teaches: two contact points (a first contact point and a second contact point) are connected to the power source 48, as ordinary person skill in the art would appreciate two contact points must be connected to the power source 48 in order to generate a current flow through an electrode or resistively preheat the electrode wire (38) of the laser cladding system 29); 
a laser source configured to generate one or more laser beams having lasing power sufficient to at least partially melt the electrode wire (a laser power supply 46 which serves as an energy source for producing the laser beam 36 to melt the electrode wire(s) 38, (0027, FIG. 4)); and
 a coaxial laser head configured to focus the one or more laser beams at one or more focal points on a workpiece to at least partially melt the electrode wire (a hybrid laser cladding nozzle 32 configured to project central laser beam 36 and focus coaxial laser channels 58 to the wire channel 70 onto the substrate surface 26 to melt wire 38, (0026, 0032, FIG. 8 and FIG. 9)).




                                                                                                                                                                        

    PNG
    media_image1.png
    605
    1059
    media_image1.png
    Greyscale

 Marchoine does not explicitly discloses a first contact point and a second contact point connected to the power source 48 when resistively preheating the wire(s) 38. 
However, Stol that teaches the preheating of an electrode wire for a laser welding technique (FIG. 3B), also teaches the electrode wire 13 be conveyed through a pair of electrode contact tips 15 (a first contact point)  and 17 (a second contact point) to which a preheating power supply 55 is electrically connected to provide consistent preheating of the portion of consumable electrode by passing current between the lower electrode contact tip (17) and the upper electrode contact tip (15), Stol (4: 63 – 5:19 and FIG. 3B).

    PNG
    media_image2.png
    526
    742
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have a first contact point and a second contact points of the electrode wire 38 connected to the power source 48 arranged in the laser cladding system 29 of Marchoine to resistively preheat the electrode wire 38 as it is well known and common practice to connect an electrode wire across two contact points (15 & 17 as shown in Stol FIG. 3B) in order to generate current to flow through the portion of the electrode wire between the contact points and preheat the electrode wire ( MPEP 2144.03).
Regarding claim 2, Marchoine in view of Stol teaches the laser processing head as defined in claim 1, the first contact point and the second contact point form part of a preheating system integrated with and encased within the laser processing head (both the preheating power supply 48 and the resistively preheated electrode wire 38 are integrated and encased within the cladding system 29, (see Marchione’s FIG.4 ), thus, the two contact points ( the first contact point and the second contact point) that connect the wire 38 with the power supply are evidently within the cladding system 29), wherein the portion of the electrode wire is in electrical contact with both the first contact point and the second contact point within the laser processing head (consistent preheating of the consumable electrode is achieved by passing current through the electrode between the lower electrode contact tip and the upper electrode contact tip, Stol (4: 63 – 5:19 and FIG. 3B).
Regarding claim 3, Marchoine in view of Stol teaches the laser processing head as defined in claim 1, wherein the focal point corresponds to a location at which the electrode wire makes contact the workpiece (laser beam spot 54 of laser beam 36 is projected on to the surface of the substrate 26 and preheated wire 38 to form a melt pool 56, (0029, FIG. 4)).  
Regarding claim 4, Marchoine in view of Stol teaches the laser processing head as defined in claim 1, wherein the power source comprises a controller configured to control a level of current flowing through the electrode wire between the first and second contact points to adjust a level of heating in the portion of the electrode wire (controller 50 electrically connected to the hot wire power supply 48 controls  the preheated temperature of the wire(s) 38 , Marchoine (0028, FIG. 4). This implicitly teaches the controller 50 regulates the preheating temperature based on the current flowing through the wire from the preheating power supply 48. Further, Stol also explicitly teaches, a computerized wire preheating controller "C", Stol, FIG.5, configured to control the level of current flowing through the electrode wire between the first and second contact points to adjust a level of heating in the electrode wire (current level is controlled via line (85), Stol, FIG. 5)). 
Regarding claim 5, Marchoine in view of Stol teaches the laser processing head as defined in claim 4, wherein the controller is further configured to receive a current measurement from a sensor (current sensor(s), Stol, FIG. 5) in a current feedback loop (current feedback line(85), Stol FIG. 5) and to control the level of current based on the current feedback loop (the computerized wire preheating controller "C" is capable of setting the current to level required, Stol, (31)).  
Regarding claim 6, Marchoine in view of Stol teaches the laser processing head as defined in claim 1, wherein the power source comprises a controller (computerized wire preheating controller "C", Stol, FIG. 5) configured to: receive a voltage measurement between the first and  (for known the current level of a power source, voltage data can easily be found using ohms law) vial feedback line (85), FIG.5); and control the level of voltage based on the voltage feedback loop (regulates the application of preheating power to the wire, Stol, (31)).  
Regarding claim 8, Marchoine in view of Stol teaches the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to scan the one or more laser beams in a continuous pattern (the hybrid laser cladding nozzle 32 is configured to project central laser beam 36 and focus laser channel 58 onto the substrate surface 26 to melt wire 38, Marchoine (0026, 0032, FIG. 4)). 
Regarding claim 12, Marchoine in view of Stol teaches the laser processing head as defined in claim 1, wherein the processing head is configured to perform an additive manufacturing operation using the electrode wire (the hybrid laser cladding system 29 (FIG. 4) has industrial applicability in a wide range of areas such as, but not limited to, additive manufacturing, Marchoine (0038 and FIG. 4)).
Regarding claim 17, Marchoine discloses a laser welding system, comprising: a wire feeder to drive an electrode wire to a laser processing head (a laser cladding system 29 one or more wire feeders 44 for feeding the electrode wire(s) 38 to the nozzle 32, (0027, FIG.4)), the laser processing head comprising a first contact point and a second contact point encased within the laser processing head; one or more power sources connected to both of the first and second contact points, the one or more power sources configured to: generate a current to flow through the electrode wire between the first contact point and the second contact point to heat a portion of the electrode wire within the laser processing head (a hot wire power supply 48, arranged within hybrid laser cladding system 29,  in connection with the cladding head 30 to preheat the wire(s) 38 by resistive heating, ( 0027, FIG. 4), this implicitly teaches: two contact points (a first contact point and a second contact point) are connected to the power source 48, as ordinary person skill in the art would appreciate two contact points must be connected to the power source 48 in order to generate a current flow through an electrode or resistively preheat the electrode wire (38) of the laser cladding system 29); a laser source configured to generate one or more laser beams having lasing power sufficient to at least partially melt the electrode wire (a laser power supply 46 which serves as an energy source for producing the laser beam 36 to melt the electrode wire(s) 38, (0027, FIG. 4)); and a coaxial laser head of the laser processing head configured to focus the one or more laser beams at one or more focal points on the workpiece to at least partially melt the electrode wire (a hybrid laser cladding nozzle 32 configured to project central laser beam 36 and focus coaxial laser channels 58 to the wire channel 70 onto the substrate surface 26 to melt wire 38, (0026, 0032, FIG. 8 and FIG. 9)).
	Marchoine does not explicitly discloses a first contact point and a second contact point connected to the power source 48 when resistively preheating the wire(s) 38. 
However, Stol that teaches the preheating of an electrode wire for a laser welding technique (FIG. 3B), also teaches the electrode wire 13 be conveyed through a pair of electrode contact tips 15 (a first contact point)  and 17 (a second contact point) to which a preheating power supply 55 is electrically connected to provide consistent preheating of the portion of consumable electrode by passing current between the lower electrode contact tip (17) and the upper electrode contact tip (15), Stol (4: 63 – 5:19 and FIG. 3B).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have a first contact point and a second contact points of the electrode wire 38 connected to the power source 48 arranged in the laser cladding system 29 of Marchoine to resistively preheat the electrode wire 38 as it is well known and common practice to connect an electrode wire across two contact points (15 & 17 as shown in Stol FIG. 3B) in order to generate current to flow through the portion of the electrode wire between the contact points and preheat the electrode wire ( MPEP 2144.03).

 However, Stole also teaches welding power supply 25 is connected between the workpiece 23 and the electrode contact tip 17. As the consumable electrode 13 approaches the workpiece 23, an arc 27 is created and deposition of consumable electrode 13 begins. The penetration of weld 29 into workpiece 23 is that area designated as P1 (3: 59 -64).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the power supply of Marchoine to provide power to the electrode wire to create an arc between the electrode wire and the workpiece via the first contact point or the second contact point in order to enable arc welding with reduced current as a result of a preheated wire supplied to the workpiece as taught in Stol. 
Regarding claim 18, Marchoine in view of Stol teaches the laser welding system as defined in claim 17, further comprising a wire heater configured to heat the electrode wire at a location before or after the first and second contact points along a wire feed path of the electrode wire (the power supply (p) establishes current (lp) between upper electrode contact tip (15) and lower electrode contact tip (17) to preheat the wire (W), Stol, (31)).  
Regarding claim 19, Marchoine in view of Stol teaches the laser welding system as defined in claim 17, further comprising a controller configured to selectively heat the electrode wire at a location before or after the first and second contact points along a wire feed path of the filler wire (computerized wire preheating controller “C", Stol, FIG.5 configured to establishes current (Ip) between upper electrode contact tip (15) and lower electrode contact tip (17) to preheat the wire (W), Stol, (31)).  
Regarding claim 20, Marchoine in view of Stol teaches the laser welding system as defined in claim 17, wherein the laser source is configured to select a shape of the spot of lasing power or distribution of lasing power at the workpiece to correspond to one of a plurality of heat profiles (the controller 50 controls numerous parameters of the laser cladding operation such as the lasing power via the laser power supply 46, the preheated temperature of the wire(s) 38 via the hot wire power supply 48, the rate of  wire feeding through the wire feeder(s) 44, Marchoine (0028)).    
Regarding claim 21, Marchoine in view of Stol teaches the laser welding system as defined in claim 17, wherein the laser source comprises an optical device configured to focus the lasing power comprising one of: a beam splitter, a mirror, an optical fiber, a lens, and a diffraction grating (an optical focusing device, such as one or more lenses 64, is disposed in the laser channel 58 for focusing the laser beam 36 on the substrate surface 26, Marchoine(0030, FIG. 4)).  
Regarding claim 22, Marchoine in view of Stol teaches the laser welding system as defined in claim 17. 
Marchoine in view of Stol as applied to claim 17 do not disclose arc heat generating module is coupled to the first contact point and the second contact point, the arc clamp module configured to: provide a feedback signal to the controller associated with a voltage or a current at the first contact point and the second contact point; and redirect at least a part of the current to flow through the arc clamp module in response to a control signal from the controller based on the feedback signal.
However Stol teaches the first contact point and the second contact point (upper contact tip (15) and lower contact tip (17), Stol, FIGS), the arc clamp module configured to: provide a feedback signal to the controller associated with a voltage or a current at the first contact point and the second contact point (current and wire feed rate data feedback lines (85, 87) to controller “c’, Nagura , FIGS) ; and redirect at least a part of the current to flow through the arc clamp module in response to a control signal from the controller based on the feedback signal (the computerized controller "C" is capable of setting the current to level required, Stol, (31)).

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the arc heat generation module (arc clamp module) disclosed by Marchoine in view of stole of claim 17 to include a controller that takes feedback from the module in order to control the power based on the feedback arc clamp module as taught in Stol.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchoine in view of Stol in further view of Cai (CN 101770076 B), herein after called Cai.
Regarding claim 7, Marchoine in view of Stol teaches the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to scan the one or more laser beams about the one or more focal points as a hollow coned-shaped beam.
Marchoine in view of Stol teaches the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to scan the one or more laser beams about the one or more focal points (the coaxial laser cladding system 29 projects and focuses the laser beam 36 through an optical device such as lenses 64 onto the substrate surface 26  to produce a laser beam spot 54 on the surface 26, Marchoine (0029, 0030, FIGS. 5-9)).  
Marchoine in view of Stol is silent about the shape of the focused beam being a hollow coned-shaped beam.
However, Cai that teaches a method and a device for realizing laser focusing (0002), also teaches focusing a conical hollow shaped laser beam (0016) in order to form a strong light beam surrounding the spot of a lower light beam that results in a spot beam of uniform energy distribution and smaller energy gradient that improves the processing effect of the laser beam (0018, 0021 and 0022).
.
Claims 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchoine in view of Stol in further view of Nagura et al. (US 2002/0017513 A1), herein after called Nagura.
Regarding claim 9, Marchoine in view of Stol teaches the laser processing head as defined in claim 1.
Marchoine in view of Stol does not explicitly teach the coaxial laser head is configured to: split a lasing beam of the one or more lasing beams into two or more beams; and focus the two or more beams toward the focal point.  
However, Nagura  that teaches a laser beam processing head of a laser beam machine for cutting or piercing a workpiece of a metal or the like (0003), also teaches a laser beam (206) launched from an optical fiber (201) coaxial with the filler wire feed pipe(208) is reflected by the convex roof mirror 2, whereby it is divided into two separate beams (206) and later converge onto the base (216) and filler wire (207) are fused to weld, Nagura, (0089 and FIG. 1)).
This enables the division of the laser beam 206 into two separate beams that have has centers out of contact with the filler wire 207 or holding pipe 211 that passes through the imaging lens system 204 (as shown in FIG. 3) and prevents the filler wire 207 or holding pipe 211 from being irradiated with the laser beam 206 outside the focal point (0089, 0091, FIG.3).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the coaxial laser processing head of claim 1 taught by Marchoine in view of Stol to be configured to split a lasing beam into two or more beams; and focus the two or more beams toward the focal point in order to prevent irradiation of the filler wire 207 outside the focal point where the filler wire meets the workpiece as taught in Nagura. 
Regarding claim 10, Marchoine in view of Stol in further view of Nagura teaches the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to create one of a plurality of heating profiles at the focal point by moving the laser power about the focal point in one or more of a plurality of patterns (the cutting ability (heating profile) of the laser light from the coaxial laser head is affected by the position of the focal position f of the laser light(303) relative to the object(302) to be cut, Nagura (0030,0129)).  
Regarding claim 11, Marchoine in view of Stol in further view of Nagura the laser processing head as defined in claim 10, wherein the plurality of patterns comprises a circle, an ellipse, a zigzag, a figure-8, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof (semicircular laser beam patterns, Nagura, (0091, 0094, 0099 and 0102).  
Claims 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchoine in view of Matsuo et al. (20220072657 A1, priority date 03/31/2017), herein after called Matsuo.
Regarding claim 13, Marchoine discloses a method to perform an additive manufacturing, welding or cladding process (a method of cladding using the hybrid laser cladding system, (FIG. 4, FIG. 13)), the method comprising: generating, at a power source, a current to flow through an electrode wire advancing through a laser processing head between a first contact point and a second contact point within the laser processing head to heat the electrode wire(a hot wire power supply 48, arranged within hybrid laser cladding system 29,  in connection with the cladding head 30 to preheating  the wire(s) 38 by resistive heating that advances through the cladding system fed from wire feeder 44, ( 0027, FIG. 4), this implicitly teaches: two contact points (a first contact point and a second contact point) are connected to the power source 48, as ordinary person skill in the art would appreciate two contact points must be connected to the power source 48 in order to generate a current flow through an electrode or resistively preheat the electrode wire (38) of the laser cladding system 29); generating, at a laser source (a laser power supply 46 within the cladding system 29 producing  laser beam 36 to melt the electrode wire(s) 38, (0027, FIG. 4)); and focusing, by the laser source and through the laser processing head, the one or more laser beams at one or more focal points on a workpiece at which the electrode wire makes contact with the workpiece to at least partially melt the electrode wire( projecting and focusing laser beam 36 through the nozzle 32 to produce  laser beam spot 54 onto  the substrate surface 26 to melt wire 38, (0026, 0029 0032, FIG. 4)).
Marchoine further discloses whereinthe coaxial laser cladding system 29 includes various switches/controls that enable the movement of the head 30/nozzle 32 with respect to the fixture 34/substrate 24 and the cladding system 29 is also configured to  move the  wire 38 fed from wire feeder 44 through the cladding nozzle 32 and hot wire power supply 48 that preheats the wire resistively and melts onto  the substrate surface by laser beam 36 (0027, 0028, FIG.4)).  
However, Marchoine does not explicitly teach the cladding nozzle is configured to rotate about an axis that is collinear with the electrode wire.
However, Matsuo that teaches a laser processing machine (0001), also teaches a laser welding head (5) rotated about a rational axis (W) arrange along the optical cable 41 and welding filer wire (62), (0042, FIG. 1A).
This laser welding arrangement of rotating laser head is advantageous in welding curved structures (in manufacturing bearings) while reducing a load on the optical cable 41 and the welding wire 62 during an operation of the rotating head 5 and damage with respect to the optical cable 41 and welding wire 62 is prevented (0018, 0042).

Regarding claim 14, Marchoine in view of Matsuo teaches the method as defined in claim 13, further comprising controlling, by a controller, a level of current flowing through the electrode wire to adjust a level of heating in the electrode wire in response to a voltage feedback signal (the controller 50 controls numerous parameters of the laser cladding operation such as the lasing power via the laser power supply 46, the preheated temperature of the wire(s) 38 via the hot wire power supply 48, the rate of  wire feeding through the wire feeder(s) 44, Marchoine (0028)).  
Regarding claim 15, Marchoine in view of Matsuo teaches the method as defined in claim 13, further comprising adjusting, by the power source, a heat value of the electrode wire based on a deposition rate of the electrode wire (the controller 50 controls numerous parameters of the laser cladding operation such as the lasing power via the laser power supply 46, the preheated temperature of the wire(s) 38 via the hot wire power supply 48, the rate of  wire feeding through the wire feeder(s) 44, Marchoine (0028)).  
Regarding claim 16, Marchoine in view of Matsuo teaches the method as defined in claim 13, further comprising adjusting at least one of a lasing power level, a spot size of the lasing power, or a shape of the one or more laser beams to adjust a power profile of the laser power at the focal point (the controller 50 controls numerous parameters of the laser cladding operation such as the lasing power via the laser power supply 46, the preheated temperature of the wire(s) 38 via the hot wire power supply 48, the rate of  wire feeding through the wire feeder(s) 44, Marchoine (0028)).    
Response to Arguments
Applicant’s arguments filed on 12/6/2021 with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761